DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “wherein the flexible shaft is made up of a spiral thread in a configuration of a compression spring”.  This recitation of “a spiral thread” is independent of the prior recitation of “multiple elemental parts” in parent claim 1, therefore requiring both elemental parts and spiral thread distinct and independent of each other.  The invention does not account for such a configuration.  For example, figs 4-6 show the various specific species of elemental parts, where fig 4, 5 show the embodiment where elemental parts are a spiral thread.  This is also described at page 6 of the specification, where the spiral thread is described to be a more specific description of the elemental parts.  As such, claims 2 and 3 are considered to be further limiting the claimed elemental parts and not to independently recite another different element, i.e. spiral thread.  The claim language must reflect this distinction since as currently written, the claimed invention is unclear as to how it is to operate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yabe et al. 5,514,074.
For claim 1, Yabe discloses an inspection accessory (endoscope 2B; abstract; third embodiment shown in fig 12 and 14, the third embodiment has been described as substantially the same as the first embodiment outside of the explicit differences described in 10:53-12:62); comprising: 
a distal end cap (distal end constructive parts 19 and 20; fig 14; 10:63, 4:51 and 4:64); 
a fastening component (endoscope manipulation part 12B; fig 2); 
a flexible shaft (metallic band-like helical tube 104; fig 14; 11:26-34) being telescopic, flexible, and hollow (the helical structure provides these degrees of freedom; additionally, 11:29 describes this portion of the tube as “flexible” with the same structure and therefore considered to have the same characteristics), and having 
a first end connected to the fastening component (11:31-33; fig 14); 
a second end opposite to the first end of the flexible shaft (fig 14); and 
multiple elemental parts connected in sequence and each one of the multiple elemental parts capable of moving relative to one another (the helical tube 104 is a helical structure with the same structure as the applicant’s device claimed in claim 3); 
an objective optical set (objective optical system 23, CCD 24, the distal-most bendable member 40 attached to distal end constructive part 20 and CCD 24, and signal cables 25; fig 14) having 
an objective optical unit (objective optical system 23, CCD 24, and the distal-most bendable member 40 attached to distal end constructive part 20 and CCD 24; fig 14) mounted within the distal end cap; and 
a cable set (signal cables 25) electrically connected to the objective optical unit; 
a bending mechanism (bendable part 40a; fig 14; 5:67) connected to the distal end cap (19, 20) and having a bending component (bendable members 40; 6:2; fig 14); 
wherein the second end of the flexible shaft (104) is connected to the distal end cap (distal end constructive parts 19 and 20; helical tube 104 and distal end constructive parts 19 and 20 are connected as seen in fig 14); and 
a sheath (insert part cover sheath 28; fig 14) sleeved on the flexible shaft and having two opposite ends; 
wherein one of the two opposite ends of the sheath is tightly connected to the distal end cap (5:33-38; fig 14 shows the sheath connected at its distal end to 19); and 
the other one of the two opposite ends of the sheath is tightly connected to the fastening component (fig 14 shows sheath 28 attached to the endoscope manipulation part fixing mouth part 35a which is a part of the larger endoscope manipulation part 12B).
For claim 4, Yabe discloses the “inspection accessory as claimed in claim 2, wherein the inspection accessory has a conducting tube (channel 39; fig 14) having a front end and a rear end opposite to the front end of the conducting tube; and the front end of the conducting tube is mounted in the distal end cap (forceps outlet 27; fig 14) and communicates with an exterior of the distal end cap; the rear end of the conducting tube extends out of the fastening component (forceps inlet port 29; fig 14)”.
For claim 5, Yabe discloses the “inspection accessory as claimed in claim 3, wherein the inspection accessory has a conducting tube (channel 39; fig 14) having a front end and a rear end opposite to the front end of the conducting tube; and the front end of the conducting tube is mounted in the distal end cap (forceps outlet 27; fig 14) and communicates with an exterior of the distal end cap; the rear end of the conducting tube extends out of the fastening component (forceps inlet port 29; fig 14)”.
For claim 6, Yabe discloses the “inspection accessory as claimed in claim 2, wherein the flexible shaft is made of steel (11:58-59)”.
For claim 7, Yabe discloses the “inspection accessory as claimed in claim 3, wherein the flexible shaft is made of steel (11:58-59)”.
For claim 8, Yabe discloses the “inspection accessory as claimed in claim 2, wherein the inspection accessory has a wire operating unit (flexure control knob 15; fig 12) connected to the fastening component (12B) and having a knob (15) capable of rotating; the bending mechanism has multiple angulation wires (flexure control wires 44; fig 14) extending along the flexible shaft; each of the multiple angulation wires has two opposite ends; one of the two opposite ends of each one of the multiple angulation wires is connected to the objective optical unit (fig 14 shows the flexure control wires 44 connected to the distal-most bendable member 40 considered to be part of the objective optical unit as described in the rejection of claim 1); and the other one of the two opposite ends of each one of the multiple angulation wires is connected to the wire operating unit (6:8)”.
For claim 9, Yabe discloses the “inspection accessory as claimed in claim 3, wherein the inspection accessory has a wire operating unit (flexure control knob 15; fig 12) connected to the fastening component (12B) and having a knob (15) capable of rotating; the bending mechanism has multiple angulation wires (flexure control wires 44; fig 14) extending along the flexible shaft; each of the multiple angulation wires has two opposite ends; one of the two opposite ends of each one of the multiple angulation wires is connected to the objective optical unit (fig 14 shows the flexure control wires 44 connected to the distal-most bendable member 40 considered to be part of the objective optical unit as described in the rejection of claim 1); and the other one of the two opposite ends of each one of the multiple angulation wires is connected to the wire operating unit (6:8)”.
For claim 10, Yabe discloses the “inspection accessory as claimed in claim 2, wherein 
the inspection accessory has a conducting tube (channel 39; fig 14) having two opposite ends; and 
a wire operating unit (flexure control knob 15; fig 12) connected to the fastening component and having a knob capable of rotating; 
one of the two opposite ends of the conducting tube is mounted in the distal end cap and communicates with an exterior of the distal end cap (forceps outlet 27; fig 14); the other one of the two opposite ends of the conducting tube extends out of the fastening component (forceps inlet port 29; fig 14); and 
the bending mechanism has multiple angulation wires (flexure control wires 44; fig 14) extending along the flexible shaft; each of the multiple angulation wires has two opposite ends; one of the two opposite ends of each one of the multiple angulation wires is connected to the objective optical unit (fig 14 shows the flexure control wires 44 connected to the distal-most bendable member 40 considered to be part of the objective optical unit as described in the rejection of claim 1); and the other one of the two opposite ends of each one of the multiple angulation wires is connected to the wire operating unit (6:8)”.
For claim 11, Yabe discloses the “inspection accessory as claimed in claim 3, wherein 
the inspection accessory has a conducting tube (channel 39; fig 14) having two opposite ends; and 
a wire operating unit (flexure control knob 15; fig 12) connected to the fastening component and having a knob capable of rotating; 
one of the two opposite ends of the conducting tube is mounted in the distal end cap and communicates with an exterior of the distal end cap (forceps outlet 27; fig 14); the other one of the two opposite ends of the conducting tube extends out of the fastening component (forceps inlet port 29; fig 14); and 
the bending mechanism has multiple angulation wires (flexure control wires 44; fig 14) extending along the flexible shaft; each of the multiple angulation wires has two opposite ends; one of the two opposite ends of each one of the multiple angulation wires is connected to the objective optical unit (fig 14 shows the flexure control wires 44 connected to the distal-most bendable member 40 considered to be part of the objective optical unit as described in the rejection of claim 1); and the other one of the two opposite ends of each one of the multiple angulation wires is connected to the wire operating unit (6:8)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. 5,514,074 as applied to claim 1 above, and further in view of Terada US4,329980.
For claim 2, Yabe does not disclose the “inspection accessory as claimed in claim 1, wherein the flexible shaft is made up of a spiral thread in a configuration of a compression spring, and has multiple coils connected in sequence and separately disposed”.
Terada teaches in the same field of endeavor, a helical coil spring 24 with two sections, a rear half section 24a and a forward half section 24b, fig 13, 14 which allows both compression and extension, i.e. telescoping for “adjustment of the flexibility of the flexible sheath 12 (5:24-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Terada into the invention of Yabe, specifically to replace at least a portion of the metallic band-like helical tube 104 with the helical coil spring 24 in order to configure the inspection accessory e.g. as claimed because it provides for “adjustment of flexibility” (Terada: 5:24-28) of the shaft.
For claim 3, Yabe does not disclose the “inspection accessory as claimed in claim 1, wherein the flexible 2 shaft is made up of a spiral thread in a configuration of an extension spring, and has multiple coils connected in sequence and tightly disposed and abutting one another”.  
Terada teaches in the same field of endeavor, a helical coil spring 24 with two sections, a rear half section 24a and a forward half section 24b, fig 13, 14 which allows both compression and extension, i.e. telescoping for “adjustment of the flexibility of the flexible sheath 12 (5:24-28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Terada into the invention of Yabe, specifically to replace at least a portion of the metallic band-like helical tube 104 with the helical coil spring 24 in order to configure the inspection accessory e.g. as claimed because it provides for “adjustment of flexibility” (Terada: 5:24-28) of the shaft.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. 5,514,074 as applied to claim 1 above, and further in view of Garcia et al. 2010/0191053.
For claim 12, Yabe discloses an “endoscope comprising: the inspection accessory as claimed in claim 1 (see claim 1)”.
Yabe does not disclose:
“the objective optical set having a connector element disposed within the fastening component and electrically connected to the cable set”.
Garcia teaches in the same field of endeavor, an endoscope with a control section having a display (901; fig 9A) detachable from the insertion shaft (abstract) which has an imager, e.g. CCD, configured at the distal end of the insertion shaft and in integrated with the control section [0076].  This requires an electrical connection, e.g. a socket or a plug on both sides of the control section and the insertion shaft.  This connection comprises the claimed “connector element” electrically connection to the CCD.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Garcia into the invention of Yabe in order to configure the objective optical set, e.g. as claimed, because it provides a display on the handle which facilitates observation without having to avert the operator’s gaze to a display located away from the operation field; and also provides modularity for the device which facilities maintenance, repair, and replacement.
Modified Yabe discloses: 
an operating set (Yabe: endoscope handle as in fig 12) detachably connected to the inspection accessory (Garcia: 901; fig 9A) and having 
a main body (Yabe: including at least manipulation part 12B and 12c) having 
a base (Yabe: manipulation part 12B) having a front end and a rear end (fig 12B); 
the front end and the rear end of the base being opposite each other (fig 12).
a display (Garcia: display 901; fig 9A as described above) disposed at the rear end of the base; and 
a connecting portion disposed at the front end of the base (Garcia: [0076]); and 
a wire operating unit (Yabe: portion of the body housing the knob 15 is mounted to the portion of the body with the connecting portion, i.e. the electrical connection; fig 12) mounted to the connecting portion of the main body and connected to the bending mechanism.
Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. 5,514,074 and Terada US4,329980 as applied to claim 2 above, and further in view of Garcia et al. 2010/0191053.
For claim 13, Yabe discloses an “endoscope comprising: the inspection accessory as claimed in claim 2 (see claim 2)”. 
Yabe does not disclose:
“the objective optical set having a connector element disposed within the fastening component and electrically connected to the cable set”.
Garcia teaches in the same field of endeavor, an endoscope with a control section having a display (901; fig 9A) detachable from the insertion shaft (abstract) which has an imager, e.g. CCD, configured at the distal end of the insertion shaft and in integrated with the control section [0076].  This requires an electrical connection, e.g. a socket or a plug on both sides of the control section and the insertion shaft.  This connection comprises the claimed “connector element” electrically connection to the CCD.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Garcia into the invention of Yabe in order to configure the objective optical set, e.g. as claimed, because it provides a display on the handle which facilitates observation without having to avert the operator’s gaze to a display located away from the operation field; and also provides modularity for the device which facilities maintenance, repair, and replacement.
Modified Yabe discloses: 
an operating set (Yabe: endoscope handle as in fig 12) detachably connected to the inspection accessory (Garcia: 901; fig 9A) and having 
a main body (Yabe: including at least manipulation part 12B and 12c) having 
a base (Yabe: manipulation part 12B) having a front end and a rear end (fig 12B); 
the front end and the rear end of the base being opposite each other (fig 12).
a display (Garcia: display 901; fig 9A as described above) disposed at the rear end of the base; and 
a connecting portion disposed at the front end of the base (Garcia: [0076]); and 
a wire operating unit (Yabe: portion of the body housing the knob 15 is mounted to the portion of the body with the connecting portion, i.e. the electrical connection; fig 12) mounted to the connecting portion of the main body and connected to the bending mechanism.
For claim 14, Yabe discloses an “endoscope comprising: the inspection accessory as claimed in claim 3 (see claim 3)”. 
Yabe does not disclose:
“the objective optical set having a connector element disposed within the fastening component and electrically connected to the cable set”.
Garcia teaches in the same field of endeavor, an endoscope with a control section having a display (901; fig 9A) detachable from the insertion shaft (abstract) which has an imager, e.g. CCD, configured at the distal end of the insertion shaft and in integrated with the control section [0076].  This requires an electrical connection, e.g. a socket or a plug on both sides of the control section and the insertion shaft.  This connection comprises the claimed “connector element” electrically connection to the CCD.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Garcia into the invention of Yabe in order to configure the objective optical set, e.g. as claimed, because it provides a display on the handle which facilitates observation without having to avert the operator’s gaze to a display located away from the operation field; and also provides modularity for the device which facilities maintenance, repair, and replacement.
Modified Yabe discloses: 
an operating set (Yabe: endoscope handle as in fig 12) detachably connected to the inspection accessory (Garcia: 901; fig 9A) and having 
a main body (Yabe: including at least manipulation part 12B and 12c) having 
a base (Yabe: manipulation part 12B) having a front end and a rear end (fig 12B); 
the front end and the rear end of the base being opposite each other (fig 12).
a display (Garcia: display 901; fig 9A as described above) disposed at the rear end of the base; and 
a connecting portion disposed at the front end of the base (Garcia: [0076]); and 
a wire operating unit (Yabe: portion of the body housing the knob 15 is mounted to the portion of the body with the connecting portion, i.e. the electrical connection; fig 12) mounted to the connecting portion of the main body and connected to the bending mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795